Citation Nr: 0928739	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  99-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Marfan's syndrome.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967; and subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2003 and October 2007 for further 
development.  


FINDING OF FACT

The Veteran's Marfan's syndrome is a congenital condition 
which is not causally related to his active duty service, nor 
was it aggravated by such service.   


CONCLUSION OF LAW

Marfan's syndrome was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008); VAOPGCPREC 82-90 (July 18, 1990). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2001, June 
2003, January 2004, and May 2004, subsequent to the initial 
adjudication of January 1998.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
November 2001, April 2007, and April 2009 supplemental 
statements of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nevertheless, the RO sent the Veteran a November 
2007 correspondence that fully complied with Dingess.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a January 2009 
medical opinion as to the etiology of the disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

The Board notes that the claim was remanded in May 2003 
because the Board wanted to the Veteran to undergo a VA 
examination for the purpose of determining whether his 
Marfan's syndrome increased in severity during his active 
duty service beyond the normal progression of the disease, 
and whether or not the disability is considered a congenital 
defect or a congenital disability.  The Veteran stated that 
he did not want to go to his appointment for an 
echocardiogram (scheduled for December 2006).  He stated that 
he would provide an echocardiogram report; but the one he 
provided was outdated.  The cardiologist had to cancel the 
examination because he insisted that he needed a current 
echocardiogram.  The Veteran was rescheduled for an 
echocardiogram and cardiology appointment to take place on 
January 12, 2007; but he once again failed to report.  The 
Board remanded the claim again in October 2007 because it 
determined that regardless of the Veteran's failure to 
report, there were medical questions left unanswered, which 
needed to be addressed by medical personnel.  The Board 
determined that since the claim was being remanded for a 
medical opinion, the Veteran should be given another chance 
to undergo an examination.  The RO scheduled the Veteran for 
an examination; but he failed to report for it. The Veteran 
submitted a December 2007 correspondence in which he stated 
that "I will not agree to an appointment with a physician 
that is not familiar with my condition."  Enclosed with the 
correspondence was a booklet titled "The Marfan Syndrome."   

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a Veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is an original claim, the 
claim shall be rated based on the evidence of record.   

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The present 
appeal involves medical questions which must be addressed by 
medical personnel.  It is unfortunate that the Veteran did 
not cooperate with the examinations which were scheduled to 
assist him with his claim.  Perhaps the examinations would 
have resulted in evidence which would clarify the medical 
questions involved. Under the circumstances, the Board must 
proceed with appellate review based on the available evidence 
of record.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, and the Veteran has not disputed, that 
Marfan's syndrome is a congenital condition.  As such, it was 
not caused by the Veteran's service.  It is the Veteran's 
contention that his time in service aggravated the congenital 
condition.  

The Board notes here that congenital or developmental defects 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes. 38 C.F.R. 
§§ 3.303(c), 4.9.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Defects 
were defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, 
congenital or development defects may be service-connected 
where a superimposed injury occurs during, or as a result of, 
active service. VAOPGCPREC 82-90.

The Board notes that it remanded this case in October 2007 
specifically to determine whether Marfan's syndrome was a 
congenital defect (which, by law, cannot be service connected 
absent a superimposed injury) or a congenital disease (which 
has the possibility to be service connected).  The only 
competent medical opinion which addresses the issue of 
whether Marfan's syndrome is a congenital defect or 
congenital disease is the opinion of the January 2009 VA 
examiner.  He opined that "Marfan syndrome is always a 
congenital defect, with about 90% of patients having an 
identified abnormality of the fibrillin-1 (FBN1) gene.  About 
75% of these patients have a family history of the condition, 
and the rest are apparently new mutations.  The inherited 
form has an autosomal dominant pattern with a great deal of 
variation in the extent of the clinical abnormalities."  

It appears from the above-cited report that the only 
competent medical opinion to address the issue is to the 
effect that Marfan's syndrome is a congenital defect (and not 
a congenital disability).  As such, service connection is not 
warranted (by law) absent a superimposed injury occurring 
during, or the result of, active service.  The Board notes 
that the Veteran has not shown any superimposed injury.  The 
other disabilities for which he has sought service connection 
(a skin disability and peripheral neuropathy) are wholly 
unrelated to Marfan's syndrome.    

Despite the otherwise clear language of the January 2009 
medical opinion to the effect that the Marfan's syndrome is a 
congenital defect, the examiner appears to have misread 
somewhat the need for the Board's second remand question.  
The Board's remand stated that "if Marfan's syndrome is a 
congenital or developmental disease, is it as likely as not 
(a 50% or higher degree of probability) that it increased in 
severity during the veteran's active duty service beyond the 
normal progression of the disease?"  However, this question 
was only meant to be answered if the examiner determined that 
the Marfan's syndrome was a disease, not a defect.  
Nevertheless, after clearly stating that it was a defect, the 
examiner when on to state that it is impossible to know 
whether the Veteran's military service increased the 
progression of the disease.  

After considering the January 2009 opinion against the facts 
of this case, the Board does not believe that a remand for 
clarification is necessary since the Board finds that the 
same end result would follow regardless of whether the 
Marfan's syndrome is a congenital defect or a congenital 
disease.  It is undisputed that the Veteran's Marfan's 
syndrome is a congenital condition that pre-dated service, 
regardless of whether it is a defect or a disease.  The Board 
has noted above that if the Marfan's syndrome is a congenital 
defect, then it is cannot be service-connected under 
applicable law and regulations.  See VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

The Board now assumes solely for the sake of argument that it 
may be considered a congenital disease and thus could 
potentially be aggravated under applicable service connection 
law and regulations.  

Turning to the evidence, the Board notes that the first post 
service medical evidence in the entire claims file is dated 
January 1996 (approximately 29 years after service).  At that 
time, he was admitted to the hospital with an aortic 
aneurysm.  He underwent an immediate operation and was 
discharged in February 1996.  His February 1996 discharge 
summary states that the Veteran was in "essentially good 
health on the evening prior to admission" and that he had 
"no history of any significant medical problems in the 
past."  Nonetheless, his pre-operative diagnoses included a 
diagnosis of possible Marfan's syndrome.   

The Veteran has submitted and re-submitted volumes of medical 
evidence.  However, very little of the evidence constitutes 
competent medical evidence which addresses the question of 
whether the Veteran's time in service aggravated his 
disability beyond the natural progression of the pre-existing 
disability.  It mostly general in nature and does not address 
the specifics of the Veteran's circumstances. 

The Veteran submitted a January 1999 correspondence from Dr. 
A.N.M.  The doctor stated that his medical records have been 
destroyed but that his memory was refreshed by a brief 
discussion with the Veteran regarding his medical history.  
He stated that he treated the Veteran from 1974-1975 for 
deteriorating vision.  The Veteran required frequent changes 
in the prescription of his contact lenses.  He was later 
diagnosed with kerataconus (thinning of the corneal walls 
with distention at the weakest point until rupture).  He had 
two cornea transplants in 1978.  From 1974 to 1978, the 
Veteran complained of migraine headaches.  Dr. A.N.M. stated 
that he has been informed that the Veteran had an aortic 
rupture in January 1996.  He stated that "it is distinctly 
possible, that, during ages 21, and 26 through 34, conditions 
of military service placed strain on him and his eyes 
(cornea) as well as his cardiovascular (aortic connective 
tissues), so as to aggravate, accelerate, and increase 
deterioration of such connective tissues (cornea walls) to a 
permanent or chronic condition." [Emphasis added].

The Board notes that a mere possibility of an etiological 
relationship between the Veteran's fatal diseases and service 
is analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

The Veteran submitted an August 2003 correspondence from 
D.J.G. in which he stated that the Veteran's reversion from 
contact lenses to outdated glasses in Vietnam, plus extreme 
eye usage and rigorous demands of military service "could 
certainly adversely affect and accelerate the normal 
progression of [the Veteran's] eyes."  He then stated with 
more certainty that "the above living conditions would more 
likely than not aggravate the deterioration of [the 
Veteran's] vision, eyes, keratoconus specifically and Marfan 
syndrome generally.  [The Veteran's] history of increased 
migraines is consistent with his deteriorating conditions."  

The Veteran has also submitted a January 1999 correspondence 
from Dr. R.H.C., who stated that he provided medical care to 
the Veteran from 1972 through December 1993.  He stated that 
"Refreshed by recent medical data that included references 
to my otherwise unavailable medical records, and a brief 
review of [the Veteran's] medical history discussion with 
[the Veteran] on January 19, 1999, I recall that..."  Dr. 
R.H.C. recalled treating the Veteran for low back pain, 
migraine headaches, and skin problems.  He recalled visiting 
the Veteran in the hospital after his aortic rupture in 1996.  
He concluded that that "it is most likely (per [the 
Veteran]) that, during ages 21, and 26 through 34, several 
problems placed strain on him re dental, ocular (corneal), 
skeletal (vertebral column deterioration), cardiovascular 
(aortic connective tissues) a aggravated, accelerated, and 
increased deterioration of such connective tissues in a 
chronic condition." [Emphasis added].    

The Veteran's brother (who also has been diagnosed with 
Marfan's disease) submitted a September 2000 affidavit in 
which he stated that he and the Veteran's histories are 
essentially identical (similar childhood diseases and 
environments).  The Veteran has asserted that the only major 
difference between he and his brother is that he served in 
the military where his brother did not.  He contends that 
since his brother's Marfan's symptoms are somewhat less than 
his, the Veteran's increased symptoms must be due to service.  

There is also evidence in the claims file that indicates 
other (non service related) sources of aggravation.  The 
Veteran submitted a December 1996 correspondence from Dr. 
M.M. in which she stated that "specifically, the field of 
practicing law in which he has experience and lifelong 
training is particularly hazardous to his well being and 
life."  An October 1998 correspondence from Dr. M.C. stated 
the exact same conclusion verbatim; and a June 2001 
correspondence from Dr. W.L. also addressed the need to limit 
confrontational and stressful work.  Finally, a September 
2007 correspondence from Dr. T.N. states that "It is my 
considered medical opinion that the anticipated stress, 
elevated blood pressure, and other related physiological and 
psychological impacts of any such deposition(s), would not 
only be detrimental but, more likely than not, could cause 
permanent or life-threatening aggravation of existing patient 
impairments, weaknesses or deficiencies.  For example, and 
not limited to the following, those patient dangers are: ... 7. 
Marfan's Syndrome."     

As earlier noted, pursuant to the Board's Remand, the RO 
scheduled the Veteran a VA medical examination.  The Veteran 
failed to report, so the RO properly requested a VA medical 
opinion (in accordance with the Board's October 2007 Remand 
instructions).  The examination report is dated January 2009 
and was authored by the Chief of the Cardiology Section of 
the Loma Linda Healthcare System.  He reviewed the Veteran's 
claims file as well as published sources of information in 
order to reach his conclusions.  He noted that the Veteran 
was first diagnosed with Marfan's disease in 1996 and was 
found to have a ruptured aneurysm of the ascending aorta.  He 
underwent extensive emergency surgery, including insertion of 
an aortic homograft, reimplantation of the coronaries, and 
saphenous vein bypass to one of the coronaries.  The 
procedure was complicated by a cardiac arrest with 
postoperative anoxic encephalopathy.  He was found to have an 
aneurysm of the descending aorta that was managed medically.  
The examiner further noted that Marfan's syndrome is always a 
congenital defect, with about 90 percent of patients having 
an identified abnormality of the fibrillin-1 (FBN1) gene.  
The examiner found that it was impossible to know whether the 
Veteran's military service increased the progression of the 
disease beyond the natural progression.  He pointed out two 
reasons to support his conclusion.  The first is that the 
onset of complications in Marfan's syndrome is extremely 
variable.  While some patients have complications immediately 
following birth, others have physical examination findings 
indicative of the syndrome without ever having any of the 
serious consequences.  Second, he pointed out that there are 
no studies in literature that have compared a group of 
Marfan's patients who had prolonged activity restrictions to 
another group without any restrictions.  Specifically, there 
have been no studies that discuss military service and the 
syndrome.  He reiterated that to state whether or not 
military service made it more likely that the Veteran would 
subsequently have aortic dissection would be mere 
speculation.  

The opinions of D.J.G. and Dr. R.H.C. have some probative 
value.  However, they are deficient in that: there is no 
indication that the doctors reviewed the Veteran's claims 
file; there is no explanation as to why the doctors believe 
that the two years of active duty aggravated the disability 
as opposed to post-service factors; there is no explanation 
as to why the Veteran's condition was relatively asymptomatic 
for nearly 29 years after service; and there is no 
explanation as to why Dr. R.H.C. (the Veteran's treating 
physician for 21 years) was unable to diagnose the Veteran 
with Marfan's syndrome.  Furthermore, the opinion of Dr. 
R.H.C. was based not on medical records, but on a 21 year 
medical history that he recalled only after a discussion with 
the Veteran himself a few days prior to the date of the 
correspondence.  This "recalled" medical history is in 
stark contrast to concrete medical evidence, particularly the 
February 1996 discharge report that stated that the Veteran 
was in "essentially good health on the evening prior to 
admission" and that he had "no history of any significant 
medical problems in the past." [Emphasis added].         

In sum, the Board believes that the lack of contemporaneous 
supporting evidence of an increase in severity of the 
Marfan's syndrome during service or for many years thereafter 
together with the 2009 VA medical opinion are entitled to 
more weight than the various private medical statements and 
lay statements submitted in support of the Veteran's claim.  
The Board has considered the merits of the Veteran's claim 
regardless of whether the Marfan's syndrome is a congenital 
defect or a congenital disease.  Under either scenario, 
service connection is not warranted.  The Board acknowledges 
the Veteran's strong belief that the Marfan's syndrome should 
be service-connected, but the preponderance of the evidence 
is against his claim.  


ORDER

The appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


